t c summary opinion united_states tax_court allen r krawczyk petitioner v commissioner of internal revenue respondent docket no 3202-01s filed date allen r krawczyk pro_se russell f kurdys for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority all references to sec_7430 are to that section as in effect at the time the petition was filed unless otherwise indicated all other section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure this case is before the court on petitioner’s motion for award of litigation costs pursuant to sec_7430 after concessions the issue for decision is whether petitioner is a prevailing_party that may be awarded a judgment for reasonable_litigation_costs incurred in connection with this court_proceeding as explained in further detail below we hold that respondent’s position was substantially justified and therefore we shall deny petitioner’s motion for award of litigation costs background petitioner filed a federal_income_tax return for the taxable_year tax_return he claimed head-of-household filing_status the earned_income_credit and two dependency_exemption deductions in date respondent began an examination of petitioner’s tax_return by requesting documentation from petitioner to verify the claimed filing_status dependency_exemption deductions and earned_income_credit respondent then respondent concedes that petitioner has substantially prevailed with respect to the amount in controversy or has substantially prevailed with respect to the most significant issue or set of issues presented sent petitioner a so-called 30-day_letter dated date proposing adjustments to petitioner’s tax_return in a letter dated date petitioner sent respondent copies of several utility bills social_security cards for himself and his two children and two letters from a school stating that the children resided with petitioner respondent responded by issuing a notice_of_deficiency dated date stating in part we have received your correspondence on date in regard to the examination of your tax_return after reviewing the correspondence you submitted we have determined that additional information is necessary to resolve the issues please see the enclosed explanations listing the adjusted items in order for us to reconsider the proposed_adjustment you must submit the documentation explained on the attachments petitioner did not submit any of the requested documentation without the benefit of additional information from petitioner respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year petitioner filed a petition on date and an amended petition on date at the time of filing the petition petitioner resided in johnstown pennsylvania from date to date respondent’s pittsburgh appeals_office sent petitioner six letters seeking information regarding his case respondent’s counsel also sent petitioner two letters one dated date and another dated date petitioner did not respond to any of these letters beginning in date petitioner suffered from anxiety and depression by notice dated date this case was set for trial at a pittsburgh pennsylvania trial session scheduled to commence date petitioner brought with him information regarding his tax_return on date the parties filed a stipulation and stipulation of settled issues which resolved all issues in petitioner’s favor on date petitioner filed a motion for award of litigation costs petitioner seeks an award of dollar_figure respondent contends that petitioner is not the prevailing_party within the meaning of sec_7430 because while the stipulation and stipulation of settled issues resolved all issues in petitioner’s favor respondent’s position was substantially justified in addition respondent contends that petitioner did not exhaust administrative remedies and that petitioner unreasonably protracted the proceedings because of petitioner’s failure to appear at the calendar call respondent filed a motion to dismiss for lack of prosecution upon petitioner’s subsequent appearance we denied respondent’s motion to dismiss while the documents were initially titled stipulation and decision the court changed the designation when it became apparent that petitioner intended to make a claim for litigation costs neither party has requested a hearing and we conclude that a hearing is not necessary rule a accordingly we decide petitioner’s motion on the basis of the motion respondent’s notice of objection petitioner’s response and exhibits submitted by both parties discussion subject_to certain limitations the prevailing_party in any court_proceeding may be awarded a judgment for reasonable_litigation_costs incurred in connection with such court_proceeding sec_7430 the prevailing_party must exhaust the administrative remedies available to it within the internal_revenue_service and the prevailing_party must not have unreasonably protracted any portion of the administrative or court_proceeding see sec_7430 the term prevailing_party means any party which i has substantially prevailed with respect to the amount in controversy or ii has substantially prevailed with respect to the most significant issue or set of issues presented sec_7430 and in the case of an individual taxpayer the term also means any party which had a net_worth that did not exceed dollar_figure at the time the civil tax case proceeding was commenced sec_7430 referring to u s c sec d b and b however a party shall not be treated as the prevailing_party if the commissioner can establish that his position was substantially justified sec_7430 respondent contends that petitioner is not the prevailing_party within the meaning of sec_7430 because while the stipulation and stipulation of settled issues resolved all issues in petitioner’s favor respondent’s position was substantially justified the commissioner’s position is substantially justified if based on all of the facts and circumstances and the legal precedents relating to the case the commissioner acted reasonably 487_us_552 89_tc_79 affd 861_f2d_131 5th cir in other words to be substantially justified the commissioner’s position must have a reasonable basis in both law and fact pierce v underwood supra 900_f2d_655 3d cir affg in part and revg in part on other grounds 92_tc_510 a position is substantially justified if the position is justified to a degree that could satisfy a reasonable person pierce v underwood supra pincite construing similar language in the equal_access_to_justice_act thus the commissioner’s position may be incorrect but nevertheless be substantially justified ‘if a reasonable person as discussed above respondent also contends that petitioner did not exhaust administrative remedies and that petitioner unreasonably protracted the proceedings as a result of our conclusion herein we need not address respondent’s additional contentions could think it correct’ 108_tc_430 quoting pierce v underwood supra pincite n the relevant inquiry is whether the commissioner knew or should have known that his position was invalid at the onset 55_f3d_189 5th cir affg tcmemo_1994_182 we look to whether the commissioner’s position was reasonable in light of and subject_to the available facts and circumstances at the time that the commissioner took his position maggie mgmt co v commissioner supra pincite 85_tc_927 the fact that the commissioner eventually concedes or even loses a case does not establish that his position was unreasonable 931_f2d_1044 5th cir 92_tc_760 however the commissioner’s concession does remain a factor to be considered 100_tc_457 affd in part revd in part and remanded on another issue 43_f3d_172 5th cir as relevant herein the position_of_the_united_states that must be examined against the substantial justification standard with respect to the recovery_of litigation costs is the position taken by the commissioner in the answer to the petition 861_f2d_131 5th cir see sec_7430 in the present case respondent did not file an answer to the petition but we note that respondent’s position was essentially the same in the administrative and litigation proceedings more specifically respondent’s position was that petitioner was not entitled to the head-of-household filing_status the earned_income_credit and two dependency_exemption deductions considering all the facts and circumstances respondent did not know and could not have known that his position was invalid after the petition was filed petitioner’s marital status and the amount of support he provided to his children for the taxable_year were unknown to respondent see sec_2 on at least eight separate occasions respondent requested that petitioner provide documents to substantiate such rule b provides generally that no answer is required where a petition is filed pursuant to sec_7463 the motion filed by petitioner seeks only the recovery_of litigation costs and not that of reasonable_administrative_costs if petitioner had sought to recover such costs then we would review the commissioner’s position as of the date of the notice_of_deficiency to determine whether he was substantially justified with respect to the recovery_of administrative costs see sec_7430 in the present case respondent received information from petitioner in a letter dated date before the issuance of the notice_of_deficiency dated date however the information provided by petitioner was insufficient to invalidate respondent’s position accordingly petitioner would not be entitled to recovery_of reasonable_administrative_costs information petitioner declined to respond the documents provided by petitioner in a letter dated date while helpful did not invalidate respondent’s position more documentation was necessary for petitioner to establish that he was entitled to the claimed filing_status deductions and credit we note that when petitioner did bring the necessary documents on date the case was quickly resolved we hold that petitioner is not entitled to an award for litigation costs because respondent’s position was substantially justified in so holding we have carefully considered the remaining arguments made by the parties and to the extent not discussed above we consider those arguments to be without merit reviewed and adopted as the report of the small_tax_case division in order to reflect the foregoing an appropriate order and decision will be entered
